          Case 1:20-cv-00094-NONE-SAB Document 18 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RAMON VALENZUELA,                                  Case No. 1:20-cv-00094-NONE-SAB

12                  Plaintiff,                          ORDER RE STIPULATION TO EXTEND
                                                        STAY OF ACTION 120 DAYS TO
13          v.                                          FINALIZE SETTLEMENT

14   MAUSER USA, LLC, et al.,                           (ECF No. 17)

15                  Defendants.                         120 DAY DEADLINE

16

17          Ramon Valenzuela (“Plaintiff”) on behalf of himself and all others similarly situated,

18 filed this action in Merced Superior Court on November 6, 2019, against Mauser USA, LLC,

19 BWAY Corporation, and Mauser Packaging Solutions (“Defendants”). (ECF No 1.) On January
20 17, 2020, Defendants Mauser USA, LLC and BWAY Corporation removed this matter to the

21 Eastern District of California alleging original and diversity jurisdiction exists. (Id.) On March

22 10, 2020, the Court granted the parties’ stipulation to stay all proceedings pending the

23 completion of mediation. (ECF No. 12.)

24          On September 30, 2020, the parties attended mediation and reached an agreement

25 regarding resolution of this action. (ECF No. 17.) The parties proffer that they have executed a

26 memorandum of understanding regarding a global resolution of Plaintiff’s class action asserted
27 in this action as well as his representative claims pursuant to the California Labor Code Private

28 Attorneys General Act (“PAGA”), asserted in a separate action pending in the Superior Court for


                                                    1
          Case 1:20-cv-00094-NONE-SAB Document 18 Filed 10/14/20 Page 2 of 2


 1 the County of San Bernardino captioned Valenzuela v. Mauser USA, LLC, San Bernardino

 2 Superior Court Case No. CIVDS2001207. (Id.) The parties are currently drafting long-form

 3 settlement documents that will likely include provisions to: (1) amend Plaintiff’s state court

 4 action to add the class claims currently pending in this action; (2) seek approval of the global

 5 settlement in the San Bernardino Superior Court; and (3) to seek dismissal of this action with

 6 prejudice. (Id.) The parties request the Court set a deadline to file another joint status report

 7 within 120 days to permit the parties to finalize the long-form settlement documents, amend the

 8 state court action complaint, and initiate or complete the process of seeking preliminary approval

 9 of a settlement in the state court action. The Court finds good cause to approve the parties’

10 stipulated request.

11          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

12          1.      The stay of this matter is extended 120 days from the date of entry of this order;

13                  and

14          2.      The parties shall file a joint status report within 120 days of entry of this order

15                  informing the Court of the status of settlement and resolution of this action and

16                  the related state court action.

17
     IT IS SO ORDERED.
18

19 Dated:        October 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                      2
